       Case 1:17-cv-01388-KPF-RWL Document 215 Filed 12/14/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                             x
                                             :
 PACIFIC LIFE INSURANCE COMPANY and
                                             :
 PACIFIC LIFE & ANNUITY COMPANY,
                                             :
                                             :                    Case No. 17-cv-01388-KPF -RWL
                                             :
                                 Plaintiffs,
                                             :
                                             :
             -against-
                                             :
                                             :
 THE BANK OF NEW YORK MELLON,
                                             :
                                             :
                                  Defendant. :
                                             x

             ___________
             [PROPOSED] SUMMARY JUDGMENT SCHEDULING ORDER

        On December 4, 2020, the parties submitted a joint letter setting forth their respective

positions regarding summary judgment briefing. After review of the parties’ proposals, the

following briefing schedule shall apply to the forthcoming summary judgment motions:

   •    Defendant shall file its summary judgment motion, with a memorandum of law not to
        exceed fifty (50) pages, 60 days after the resolution of the parties’ pending
        Daubert motions [ECF Nos. 150, 152, 154, 156, 158, and 161],
   •    Plaintiffs shall file a combined cross-motion for summary judgment and opposition to
        Defendant’s motion for summary judgment, with a memorandum of law not to exceed
        seventy-five (75) pages, 60 days after Defendant’s summary judgment motion,
   •    Defendant shall file its opposition to Plaintiffs’ cross-motion for summary judgment and
        reply in support of its motion for summary judgment, with a memorandum of law not to
        exceed fifty (50) pages, 60 days after Plaintiffs’ opposition and cross-motion for
        summary judgment,
   •    Plaintiffs shall file a reply in support of their motion for summary judgment, with a
        memorandum of law not to exceed twenty-five (25) pages, 30 days after Defendant’s
        reply and opposition to Plaintiffs’ cross-motion for summary judgment.
SO ORDERED.
                                                      ______________________________
                                                      12/14/2020
                                                      Katherine Polk Failla
                                                      United States District Judge
          14 2020
December ___,
New York, New York
